Title: To Thomas Jefferson from William C. C. Claiborne, 3 May 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            Dear Sir,
            New-Orleans May 3rd. 1804.
          
          I was last evening honored with the receipt of your Letter of the 30th. of March.—It would personally be a source of great satisfaction to me, to see the Marquis de la Fayette a Citizen of Louisiana, and I believe his permanent residence therein, would be a great public Benefit.—I shall hasten to make the enquiries you solicit, and to communicate to you, the Result: My present Impression is, that there would be no difficulty in locating the Land granted to General Fayette in situations the most elligable in lower Louisiana; perhaps the greater part of it, on the Island of New-Orleans:—But I will inform you more particularly by the next Mail.
          The 30th. April, being the Day on which our late Treaty with France was signed, I presented an elegant Standard to the Battalion of Orleans Volunteers; It was received with much enthusiasm, and will I am persuaded have a happy effect.—I have another Standard for the Regiment of City Militia, and a third for the Battalion of free people of Colour, which I shall shortly present—The two former, I obtained from General Wilkinson; they were formerly attached to the 4th. Regiment, & had been little used;—I solicited them from the General in order to avoid the expense of purchasing new ones; The Ensign for the people of Colour I had made here.
          The most perfect harmony continues to prevail in this City.—
          With sentiments the most respectful—I have the honor to subscribe myself—Your faithful friend
          
            William C. C. Claiborne 
          
        